Title: To George Washington from Henry Knox, 18 March 1791
From: Knox, Henry
To: Washington, George



Sir.
War Department 18th March 1791.

Having arranged all the Papers referred to in the proposed instructions to me, I have the honor to submit them under one cover. A Map of the south-western frontier is preparing, which will not be finished until tomorrow, and which would be proper to accompany the book.
The instructions for Major General St Clair, are copying, in order to be submitted to your consideration; and it may be proper to add them to this collection. I have the honor to be With the highest Respect Your Obedient Servant

H. Knox
Secy of War

